Citation Nr: 0719707	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased disability evaluation for 
left hip, labral tear currently evaluated at 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active service from October 1999 to January 
2003. 

This matter comes before the Board of Veterans' Appeals on 
appeal from an October 2004 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Houston, Texas that denied entitlement to the benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that chronic hip pain resulting from a 
left labral tear warrants a higher evaluation.  An August 
2004 VA examination reported that the veteran has 
"degenerative changes involving the left hip joint space and 
a bony overgrowth of the left acetabular roof."  The 
examination further indicated that the veteran had no limited 
range of motion in the left hip or lack of endurance with 
repetitive motion.  X-rays further showed minimal 
degenerative osteoarthritic problems in the hip.

In order to establish a higher rating under the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5003 and 
5253, the evidence must show limitation of motion.  A higher 
evaluation may also be warranted, however, if there is 
painful motion.

Although the August 2004 VA examination is unremarkable with 
regards to the symptoms required to establish an increased 
rating, the veteran made two statements expressing 
disagreement with the report indicating that he did not 
complain of pain or loss of motion.  In one statement, the 
December 2004 notice of disagreement, he said he experiences 
"locking, weakness, fatigue . . . pain in motions . . . 
instability . . . [and the injury] does have adverse effects 
on [his] occupation."  These symptoms could warrant an 
increased evaluation. See De Luca v. Brown, 8 Vet. App. 202 
(1995).  





Accordingly, the case is REMANDED for the following action:

1.	VA should again request from the 
veteran a statement regarding any 
treatment he has received for his 
disability, whether with the VA or with 
a private physician since 2004.  VA 
should take appropriate steps to obtain 
any documents identified.  

2.	VA should arrange for the veteran to be 
examined by a physician knowledgeable 
in orthopedics.  The veteran should be 
given a VA evaluation to determine the 
current severity of his hip disability.  
His claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the examination.  All 
necessary tests are to be conducted.  A 
complete rationale should be provided 
for all opinions expressed.

3.	After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record 
and determine if the benefits sought 
can be granted.  Unless the benefits 
sought are granted to the veteran's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



